Applicant's election without traverse of Group I, claims 1-7, is acknowledged.  Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Independent claim 1 is objected to because “disposed to adjacent to” (line 10) should be “disposed adjacent to” and “in contact the interlayer insulation layer” (last line) should be “in contact with the interlayer insulation layer.”  Claims 2-7 depend on claim 1 and are thus similarly objected to.  Correction is required.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inumiya (United States Patent 9,362,487).
As to independent claim 1, Inumiya discloses a semiconductor device (see the entire patent, including the Fig. 9 disclosure) comprising:  a substrate; an electrode stack disposed on the substrate, the electrode stack including an interlayer insulation layer 17 and a gate electrode structure 15 that are alternately stacked in a direction perpendicular to the substrate; a trench 25 penetrating the electrode stack to expose sidewall surfaces of the interlayer insulation layer and the gate electrode structure; a gate dielectric layer 13 disposed along a sidewall surface of the trench, the gate dielectric layer including a ferroelectric portion 18 and a non-ferroelectric portion 20 (column 16, lines 41-45); and a channel layer 11 disposed [to] adjacent to the gate dielectric layer, wherein the 
As to dependent claim 2, Inumiya’s ferroelectric portion 18 is disposed discontinuously in the gate dielectric layer 13 along the direction perpendicular to the substrate.
As to dependent claim 3, Inumiya’s gate dielectric layer 13 comprises at least one of hafnium oxide, zirconium oxide, and hafnium zirconium oxide (column 3, lines 57-59).
As to dependent claim 4, Inumiya’s ferroelectric portion 18 and non-ferroelectric portion 20 have different crystal structures (sentence bridging columns 3 and 4, and column 9, lines 21-30).

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of corrected independent claim 1 (see above) and any intervening claims.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814